Thornton, J.
The evidence of Mrs. Louisa Scott as to the jewelry which she says she lost, and was stolen on the 12th of December, 1882, was clearly inadmissible. It had no proper relevancy to the burglary charged in the indictment, as committed on the 19th of the preceding month.
It is urged that no injury was done to the defendant by the ruling of the court, that it is a case of error without injury. We cannot so view it. Evidence tending to prove a larceny by the defendant on the 12th of December, 1882, might well have had an effect on the minds of the jury prejudicial to the defendant.
For this error we think the cause should go back for a new trial.
We find no other error in the record.
Judgment and order reversed and cause remanded for a new trial.
Sharpstein, J., McKee, J., Boss, J., Myrick, J., and McKinstry, J., concurred.